Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest in the context of the claims the claimed features in combination. For example, while prior art can be found teaching a single trigger frame sent to a plurality of stations to schedule those stations, such a feature is not show to be used in a method for managing coexistence between two different radio access systems by granting access to the medium to a device using one radio access technology while preventing the use of the medium by devices using a different radio access technology.
For example, Li et al. (US 2020/0214034) teaches an access point sending a trigger frame to plural stations to trigger MU-MIMO transmissions by those stations, but does not address coexistence issues. Likewise, Wang et al. (US 2016/0021682) teaches using a trigger frame to schedule different groups of stations (legacy and high efficiency) to use the medium at different times, but the legacy stations continue to content for the medium among themselves. Chen et al. (US 2017/0134187) and Zhang et al. (US 2020/0304269) similarly teach a single trigger frame to schedule MU-MINO transmission by plural stations, but are also silent as to coexistence between radio access technologies.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946.  The examiner can normally be reached on 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 




/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        
/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466